                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                              OWENSBORO DIVISION
                      CIVIL ACTION NO. 4:19-CV-00087-JHM-HBB


ANASTASIA CARMAN on behalf of
Herself and All Others Similarly Situated                                           PLAINTIFF


VS.


SIGNATURE HEALTHCARE, LLC;
STAKEHOLDER PAYROLL SERVICES, LLC;
And LP CALHOUN, LLC                                                               DEFENDANT


                                 MEMORANDUM OPINION
                                     AND ORDER

       This order addresses Defendant Signature Healthcare, LLC’s production of documents and

claims of privilege. During a telephonic status conference on February 3, 2020 the undersigned

directed Signature Healthcare to produce for in camera review the privilege log and related

documents for which it asserts privileged status (DN 46). The undersigned has completed in

camera review of the documents. The privilege log is attached to this Order as an exhibit.

                                            Background

       The communications are nineteen e-mails and one memorandum, the earliest dated June

15, 2016 and the latest February 22, 2019.        The subjects are issues associated with the

enforceability of agreements to submit employment disputes to arbitration and the impact of the

decision of the Kentucky Supreme Court in N. Ky. Area Dev. Dist. v. Snyder, 570 S.W.3d 531

(Ky. 2018), which held enforcement of such agreements is prohibited by state statute. The majority

of the e-mails were authored by Quita Bunton, whom Signature Healthcare has identified as in-

house counsel. Eight were authored by attorneys, identified by Signature Healthcare as outside
counsel, and the memorandum was authored by an individual whom Signature Healthcare has

identified as a legal extern.

        All the e-mails sent by outside counsel were addressed to Ms. Bunton. The memorandum

likewise indicates that it was prepared for her review. Some of the e-mails sent to Ms. Bunton

were copied to others. Likewise, when Ms. Bunton sent e-mails to outside counsel she often copied

other persons. Ms. Bunton sent four of the e-mails solely inter-company. The persons copied on

communications or receiving inter-company communications held the following positions within

Signature Healthcare: in-house counsel; paralegal; human resources; legal assistant; president and

chief executive officer; chief financial officer; chief operating officer; labor relations; and

legislative affairs.

                                         Applicable Law

        Carman asserts a cause of action under the Fair Labor Standards Act, 29 U.S.C. § 201 et

seq. Additionally, she asserts a cause of action under the Kentucky Wage and Hours Act, asking

that the Court exercise supplemental jurisdiction over her state law claims under 28 U.S.C. § 1367

(DN 1). Consequently, as this action does not arise from diversity jurisdiction, the Court looks to

federal law to determine the parameters of privilege claims. See Reed v. Baxter, 134 F.3d 351,

355 (6th Cir. 1998) (citing Fed. R. Evid. 501).

        Rule 26(b)(1) of the Federal Rules of Civil Procedure mandates that privileged matters are

afforded an absolute protection from discovery. The attorney-client privilege is available to

corporate entities. Burton v. Zwicker & Assocs., PSC, No. 10-227-WOB-JGW, 2012 U.S. Dist.

LEXIS 195470, *4 (E.D. Ky. Jan. 9, 2012). It “is the oldest of the privileges for confidential

communications known to the common law.” Upjohn Co. v. United States, 449 U.S. 383, 389,

(1981) (citations omitted). The aim of this privilege is “to encourage full and frank communication



                                                    2
between attorneys and their clients and thereby promote broader public interests in the observance

of law and administration of justice.” Id. at 389; Hunt v. Blackburn, 128 U.S. 464, 470 (1888).

“However, it is not an absolute privilege. It applies only where necessary to achieve its purpose

and protects only those communications necessary to obtain legal advice.” In re Antitrust Grand

Jury, 805 F.2d 155, 162 (6th Cir. 1986) (citing Fisher v. United States, 425 U.S. 391, 403 (1975)).

Under federal common law the elements of the attorney-client privilege are as follows:

               (1) Where legal advice of any kind is sought (2) from a professional
               legal adviser in his capacity as such, (3) the communications relating
               to that purpose, (4) made in confidence (5) by the client, (6) are at
               his insistence permanently protected (7) from disclosure by himself
               or by the legal adviser, (8) unless the protection is waived.

Reed v. Baxter, 134 F.3d 351, 355-56 (6th Cir.1998) (citing Fausek v. White, 965 F.2d 126, 129

(6th Cir.1992); United States v. Goldfarb, 328 F.2d 280, 281 (6th Cir.1964)).

       The request for advice need not be express, and communications intended to keep the

attorney advised of continued developments, with an implied request for legal advice thereon, or

self-initiated attorney communications intended to keep the client posted on legal developments

and implications may also be protected. See Hercules, Inc. v. Exxon Corp., 434 F. Supp. 136, 144-

45 (D. Del. 1977). Not every communication to or from an attorney is subject to the attorney-

client privilege. Communications not involving legal advice, such as communications seeking

business advice, are not protected. Burton, 2012 U.S. Dist. LEXIS 195470 at *4. However, where

legal consequences of various business options are discussed, the communication is generally

considered legal rather than business advice in nature. See In re Grand Jury Subpoena Duces

Tecum, 731 F.2d 1032, 1037-38 (2d Cir. 1984). Determining the applicability of the attorney-

client privilege is a mixed question of law and fact. Reed, 134 F.3d at 355-56.




                                                     3
       Where, as here, in-house counsel is involved the communications may involve both

business and legal considerations. “Accordingly, the privilege applies to communications with in-

house counsel only if the communication’s main purpose is to get or give legal assistance.” Burton,

2012 U.S. Dist. LEXIS 195470, at *5. The peripheral involvement of in-house counsel, such as

simply being copied on a communication, does not suffice to demonstrate that the purpose of the

communication is that of legal advice.       "What would otherwise be routine, non-privileged

communications between corporate officers or employees transacting the general business of the

company do not attain privileged status solely because in-house or outside counsel is 'copied in'

on correspondence or memoranda." Andritz Sprout-Bauer, Inc. v. Beazer East, Inc., 174 F.R.D.

609, 633 (M.D.Pa. 1997); U.S. Postal Service v. Phelps Dodge Refining Corp., 852 F. Supp. 156,

163-64 (E.D.N.Y. 1994) (“A corporation cannot be permitted to insulate its files from discovery

simply by sending a 'cc' to in-house counsel.").

                                            Discussion

       The e-mails can be divided into three categories: (1) e-mails from Quita Bunton to outside

legal counsel; (2) e-mails to Ms. Bunton from outside counsel and (3) e-mails from Ms. Bunton to

other employees of Signature Healthcare.

       1. E-mails to outside counsel

       Seven of the e-mails listed in the privilege log represent communications from Ms. Bunton

to outside legal counsel. Review of the communications demonstrates that each was soliciting

advice or information related to arbitration agreements, the impact of the Snyder case or the status

of the Snyder case. Some of the e-mails were copied to other Signature Healthcare employees,

however the subject of the legal discussion appears to be within the scope of those employees’

corporate duties, and thus subsumed within the ambit of the attorney-client privilege. See Upjohn



                                                     4
Co. v. United States, 449 U.S. 383, 394 (1981); McQuay v. TVA, No. 4:17-CV-00101-JHM, 2018

U.S. Dist. LEXIS 153460, at *17 (W.D. Ky. Sept. 10, 2018); see also Burkhead & Scott, Inc. v.

City of Hopkinsville, No. 5:12-CV-00198-TBR, 2014 U.S. Dist. LEXIS 166374, at *23 n. 5 (W.D.

Ky. Dec. 1, 2014) (“A paralegal’s inclusion would not waive privilege.”). The undersigned

concludes that the purpose of each communication is related to a request for legal advice regarding

arbitration agreements and how the Snyder case impacted such agreements. The communications

are subject to the attorney-client privilege.

       2. E-mails from outside counsel

       Eight of the e-mails listed in the privilege log are addressed to Ms. Bunton from outside

legal counsel. Each is directed to the provision of legal advice related to arbitration agreements,

the impact of the Snyder case or the status of the Snyder case and related to Ms. Bunton’s earlier

inquiries. Some of the e-mails copy other Signature Healthcare employees, but each of those

employees appear to have corporate responsibilities which could be impacted by the legal advice.

The undersigned concludes that the communications are subject to the attorney-client privilege.

       3. Internal e-mails from Bunton to other Signature Healthcare employees

       Four of the e-mails are from Ms. Bunton to other Signature Healthcare employees and do

not involve outside legal counsel. “Nothing is harder to disentangle in the modern business world

than in-house counsel who gives legal advice but is also intimately involved with the business

operations of the client.” Edna Selan Epstein, The Attorney-Client Privilege and the Work-Product

Doctrine, A.B.A. SEC. PUB. LITIG. Vol. 1 at 347 (5th ed. 2007). Whether these communications

are afforded privileged status depends on whether they provide legal advice or simply address

business matters.     In this regard “[L]egal and business considerations may frequently be

inextricably intertwined when legal advice is rendered in the corporate context, but the fact that



                                                    5
business considerations are weighed when legal advice is rendered will not vitiate the attorney-

client privilege.” United States v. Cavallo Nero Ins., Inc., No. 5:16-CV-279-JMH-REW, 2017

U.S. Dist. LEXIS 50398, at *10 n. 8 (E.D. Ky. Jan. 3, 2017) (quoting Picard Chemical Inc. Profit

Sharing Plan v. Perrigo Co., 951 F. Supp. 679, 685-86 (W.D. Mich. 1996)). Notably, Ms. Bunton’s

e-mail signature block identifies her position as “Associate Counsel, Litigation,” suggesting that

her primary duties lie in litigation-related matters as opposed to general business consulting. Upon

review of the e-mail communications, the undersigned concludes that the inter-company

communications, all of which were directed to other in-house counsel, members of the legal

department and members of upper-management, were informational regarding the issue of

arbitration agreement enforceability and the status of related litigation and statutes. As such they

primarily related to legal rather than business advice, they are subject to privilege.

       4. The memorandum

       One item for which privilege has been claimed is not an e-mail communication. It is a

memorandum dated November 15, 2018, authored by Erin Shaughnessy and addressed to Ms.

Bunton. As noted, Ms. Shaughnessy has been identified as a legal extern. Signature Healthcare’s

privilege log describes the document as “privileged communication with legal analysis regarding

Snyder decision.”

       The inclusion of non-attorneys in communications does not defeat the privilege where the

non-attorney serves as the attorney’s representative, such as law clerks, secretaries or paralegals.

Hilton-Rorar v. State & Fed. Commc’ns, Inc., No. 5:09-CV-01004, 2010 U.S. Dist. LEXIS 36121,

at *11-12 (N.D. Ohio April 13, 2010). Here, however, Ms. Shaughnessy was not serving as a

conduit for information from a client to an attorney or vice-versa, rather she was the author of a

memorandum in which she independently summarized the arguments of the parties in a petition



                                                      6
for rehearing in the Snyder case. If considered a communication from Ms. Shaughnessy to Ms.

Bunton (and, by extension, to Signature Healthcare), the memorandum is not privileged because a

legal extern is not “a professional legal adviser in [her] capacity as such.”

       Alternatively, consideration must be given to whether the memorandum is entitled to

protection as work-product. Federal law applies to the question of whether something is entitled

to receive a qualified protection from discovery because it is work-product. Fed. R. Civ. P.

26(b)(3); In Re Perrigo Company, 128 F.3d 430, 437 (6th Cir. 1997); Toledo Edison Co. v. G.A.

Technologies, Inc., 847 F.2d 335, 338-340 (6th Cir. 1988).

       The protection afforded work product is not a privilege as the term is used in the Federal

Rules of Civil Procedure or the law of evidence. Hickman v. Taylor, 329 U.S. 495, 509-510 & n.

9 (1947). Instead, work product provides a qualified protection from discovery because work

product materials, except for that which reveals an attorney’s mental impressions and opinions,

may be ordered produced if an adverse party demonstrates “substantial need for the materials to

prepare its case and cannot, without undue hardship, obtain their substantial equivalent by any

other means.” Fed. R. Civ. P. 26(b)(3); In re Perrigo Co., 128 F.3d 430, 437 (6th Cir. 1997);

Toledo Edison Co. v. G.A. Tech., Inc., 847 F.2d 335, 338-41 (6th Cir. 1988). Although the

memorandum in question was not authored by an attorney, Rule 26(b)(3) extends the protection to

agents. The work of a legal extern can be analogized to that of a paralegal. “[T]he work product

of a paralegal is subject to Rule 26(b)(3), whether the paralegal is viewed as an extension of the

attorney or as another representative of the party itself.” Fine v. Facet Aerospace Prods. Co., 133

F.R.D. 439, 445 (S.D.N.Y. 1990).

       The Rule requires, however, that the document be prepared in anticipation of litigation or

for trial. To determine whether a document has been prepared “in anticipation of litigation,” and



                                                      7
is thus protected work product, the Court must ask two questions: (1) whether that document was

prepared “because of” a party's subjective anticipation of litigation, as contrasted with ordinary

business purpose; and (2) whether that subjective anticipation was objectively reasonable. United

States v. Roxworthy, 457 F.3d 590, 594 (6th Cir.2006). Documents prepared in the ordinary

course of business, pursuant to regulatory requirements, or for other non-litigation purposes are

not considered prepared in anticipation, and as a result are not subject to the work product

protection. Solis v. Food’s Employers Labor Relations Assoc., 644 F.3d 221, 232 (4th Cir. 2011)

(citation omitted). Moreover, the prospect of potential litigation may not be merely speculative,

rather the prospect must be “quite concrete.” Roxworthy, 457 F.3d at 594.

         Here, Signature Healthcare has provided no indication that the memorandum was prepared

in anticipation of litigation. Moreover, as it is a summary of the parties’ arguments in a petition

for rehearing and response, without expression of opinion or editorializing, it cannot be considered

to reveal an attorney’s mental impressions or opinions. Consequently, the memorandum is not

subject to work-product protection.

                                             ORDER

         WHEREFORE, the undersigned concludes that all of the documents identified by

Signature Healthcare in its privilege log are protected from discovery, with the exception of the

memorandum dated November 15, 2018 from Erin Shaughnessy to Quita Burton.


February 18, 2020




Copies:             Counsel



                                                     8
                      SUPPLEMENTAL PRIVILEGE LOG

   Date         Sender            Recipient/ s                 Description
6/15/2016   Quita Bunton     Mark Peters (outside     Privileged request for legal
            (in-house        counsel), with cc: to    advice from in-house counsel
            counsel)         Stacey Wright (in-       to outside counsel regarding
                             house paraleqal)         Arbitration Aqreement
6/15/2016   Mark Peters      Quita Bunton (in-house   Privileged communication
            (outside         counsel), with cc: to   with legal advice for in-
            counsel)         Stacey Wright (in-       house counsel from outside
                             house paralegal)         counsel regarding Arbitration
                                                     Agreement
6/15/2016   Mark Peters      Quita Bunton (in-house Privileged communication
            (outside         counsel), with cc: to    with legal advice for in-
            counsel)         Stacey Wright (in-      house counsel from outside
                             house paralegal)        counsel regarding Arbitration
                                                     Aqreement
10/3/2018   Quita Bunton     Diana Curran (in-house Privileged communication
            (in-house        HR), Carter Brock (in-  with legal advice from in-
            counsel)         house HR), Mason        house counsel regarding
                             Forrest (in-house       Snyder decision
                             counsel), and Jessica
                             Berkey (in-house legal
                             assistant)
10/3/2018   Quita Bunton     John David Dyche        Privileged request for legal
            (in-house        (outside counsel), with advice from in-house counsel
            counsel)         cc: to Mason Forrest    to outside counsel regarding
                             (in-house counsel) and Snyder decision
                             Jessica Berkey (in-
                             house leqal assistant)
10/4/2018   John David       Quita Bunton (in-house Privileged communication
            Dyche (outside   counsel)                with legal advice for in-
            counsel)                                 house counsel from outside
                                                     counsel regarding Snyder
                                                     decision
10/9/2018   Quita Bunton     John David Dyche        Privileged request for legal
            (in-house        (outside counsel), with advice from in-house counsel
            counsel)         cc: to Mason Forrest    to outside counsel regarding
                             (in-house counsel) and Snyder decision
                             Jessica Berkey (in-
                             house leqal assistant)
10/9/2018   John David       Quita Bunton (in-house Privileged communication
            Dyche (outside   counsel), with cc: to   with legal advice for in-
            counsel)         Mason Forrest (in-      house counsel from outside

                                       9
                              house counsel) and        counsel regarding Snyder
                              Jessica Berkey (in-       decision
                              house leoal assistant)
10/9/2018    Quita Bunton     John David Dyche          Privileged request for legal
             (in-house        (outside counsel), with   advice from in-house counsel
             counsel)         cc: to Mason Forrest      to outside counsel regarding
                              (in-house counsel) and    Snyder decision
                              Jessica Berkey (in-
                              house leqal assistant)
10/9/2018    John David       Quita Bunton (in-house    Privileged communication
             Dyche (outside   counsel), with cc: to     with legal advice for in-
             counsel)         Mason Forrest (in-        house counsel from outside
                              house counsel) and        counsel regarding Snyder
                              Jessica Berkey (in-       decision
                              house leqal assistant)
10/11/2018   Michael Sutton   Quinta Bunton (in-        Privileged communication
             (outside         house counsel), with      with legal advice for in-
             counsel)         cc: to Bruce Baird        house counsel from outside
                              (outside counsel)         counsel regarding Snyder
                                                        decision
10/12/2018 Quita Bunton       Lynn Fieldhouse (in-      Privileged communication
           (in-house          house counsel), with      with legal analysis among
           counsel)           cc: to Mason Forrest      in-house counsel regarding
                              (in-house counsel) and    Snyder decision
                              Jessica Berkey (in-
                              house leoal assistant)
10/15/2018 Quita Bunton       Michael Sutton            Privileged request for legal
           (in-house          (outside counsel), Lira   advice from in-house counsel
           counsel)           Johnson (outside          to outside counsel regarding
                              counsel), and Matthew     Snyder decision
                              Barszcz (outside
                              counsel), with cc: to
                              Bruce Baird (outside
                              counsel), Mason
                              Forrest (in-house
                              counsel), and Jessica
                              Berkey (in-house legal
                              assistant)
10/25/2018 Quita Bunton       Joe Steier (in-house      Privileged communication
           (in-house          President and CEO),       with legal advice from in-
           counsel)           John Harrison (in-        house counsel regarding
                              house CFO), and Chris     Snyder decision
                              Cox (in-house COO),
                              with cc: to Tracy

                                        10
                             Jansen (in-house HR),
                             Diana Curran (in-house
                             HR), Shannon Cucksey
                             (in-house Labor
                             Relations), Lynn
                             Fieldhouse (in-house
                             counsel), Mason
                             Forrest (in-house
                             counsel), Jessica
                             Berkey (in-house legal
                             assistant), and Kathy
                             Gallin (in-house
                             Leqislative Affairs)
11/7/2018   Quita Bunton     Matthew Barszcz          Privileged request for legal
            (in-house        (outside counsel) and    advice from in-house counsel
            counsel)         Lira Johnson (outside    to outside counsel regarding
                             counsel), with Cc to     Snyder decision
                             Mason Forrest (in-
                             house counsel) and
                             Jessica Berkey (in-
                             house leqal assistant)
11/14/2018 Quita Bunton      Sharon Gold (outside   Privileged request for legal
            (in-house        counsel)               advice from in-house counsel
            counsel)                                to outside counsel regarding
                                                    Snyder decision
11/14/2018 Sharon Gold       Quita Bunton (in-house Privileged communication
           (outside          counsel) and Tyson     with legal advice for in-
           counsel)          Gorman (outside        house counsel from outside
                             counsel), with cc: to  counsel regarding Snyder
                             Stacey Wright (in-     decision
                             house paraleqal)
11/14/2018 Sharon Gold       Quita Bunton (in-house Privileged communication
            (outside         counsel), Stacey       with legal advice for in-
            counsel)         Wright (in-house       house counsel from outside
                             paralegal), and Tyson  counsel regarding Snyder
                             Gorman (outside        decision
                             counsel)
11/15/2018 Erin              Quite Bunton (in-house Privileged communication
           Shaughnessy       counsel)               with legal analysis regarding
           (in-house legal                          Snyder decision
           extern)
2/22/2019 Quita Bunton       Tracy Jansen (in-house Privileged communication
           (in-house         HR), Shannon Cucksey with legal advice from in-
           counsel)          (in-house Labor        house counsel reqarding

                                       11
Relations), and Diana      Snyder decision
Curran (in-house HR),
with cc: to Lynn
Fieldhouse (in-house
counsel), Melissa
Gruner (in-house
counsel), Stacey
Wright (in-house
paralegal), Jessica
Berkey (in-house legal
assistant), Kathy Gallin
(in-house Legislative
Affairs), David Beck
(in-house counsel),
and Mason Forrest (in-
house counsel)




          12
